 LONG ISLAND NURSING HOME47Long Island Nursing Home and Local 144, Hotel,Hospital, Nursing Home and Allied ServicesUnion, Service Employees International Union,AFL-CIO. Cases 29-CA-13471 and 29-CA-13565October 18, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYOn June 20, 1989, Administrative Law JudgeJames F Morton issued the attached decision TheRespondent filed exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions' and brief and hasdecided to affirm the judge's rulings, findings,2 andconclusions3 and to adopt the recommendedOrder'No exceptions were filed to the judge s dismissal of the allegationthat the Respondent violated Sec 8(a)(4) of the ActIn its exceptions, the Respondent argues that the remaining unfair laborpractice Issues in this proceeding should be deferred to the parties con-tractual grievance-arbitration procedures pursuant to the Board s policyset forth in Collyer Insulated Wire, 192 NLRB 837 (1971), and in UnitedTechnologies Corp, 268 NLRB 557 (1984) The Respondent has not previ-ously raised this defense in its answer to the complaint or in argumentbefore the judge Accordingly, we find that the deferral issue has notbeen timely and properly raised at this stage of the proceeding See, e g,Asbestos Workers Local 22 (Rosendahl, Inc ), 212 NLRB 913 (1974) More-over, because the alleged 8(a)(4) violation was factually intertwined withthe 8(a)(3) violation found by the judge, we will not defer the 8(a)(3) al-legation after the close of the hearing even though the alleged 8(a)(4)violation was dismissed by the judge and no exceptions to that dismissalwere filed'The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsWe correct the following factual errors in the judge s decision (1) Dis-cnminatee Judith Marcel did not work as a utilization review and patientreview instrument (URPRI) coordinator for 13 years Although therecord shows that Marcel worked in a part-time patient review capacityfor approximately 13 years from 1975 until 1988, her job classificationuntil 1985 was division of medical service/utilization control coordinator(DMS/UCC), and she was thereafter employed as the patient reviewinstrument/utilization review coordinator (PRI/URC) (2) Marcel s cred-ited testimony is that the Respondent's administrator, Phyllis Schindler,shook her head when she overheard Marcel, dunng a telephone conver-sation with the Union's lawyer, state that she was still in the Union, butthere is no evidence that Schindler verbally interjected, "No, you'renot" (3) Schindler, although generally discredited where in testimonialconflict with Marcel's testimony, did specifically controvert Marcel'sstatement that when Schindler first referred to Marcel as the quality as-surance director the Director of Nursing Services Joan Wilson threat-ened to quit unless the title was withdrawn from Marcel None of thejudge's errors, corrected above, affects the ultimate disposition of issuespresented here'We agree with the judge's conclusion that the Respondent violatedSec 8(a)(5) by transferring Marcel's job duties to supervisors and an out-side contractor The Respondent did not give the Union notice of anychange in this mandatory subject of bargaining, or provide the UnionORDERThe National Labor Relations, Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Long IslandNursing Home, New York, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Orderwith an opportunity to bargain with respect to the elimination of Mar-cel's position and her subsequent termination Rather, as found by thejudge, the Respondent always presented its decision as a fait accompli Inadopting the judge's Order, we find it necessary to rely on his citation toHoward Electrical & Mechanical, 293 NLRB 472 (1989), which is basedon a theory not litigated in this caseKevin R Kitchen, Esq , for the General CounselTerry Porter, Esq , for the RespondentLarry Cary, Esq (Vladeck, Waldman, Elias & EngelhardP C ), of New York, New York, for Local 144DECISIONSTATEMENT OF THE CASEJAMES F MORTON, Administrative Law Judge Thepleadings place in issue whether Long Island NursingHome (Respondent) violated Section 8(a)(1), (3), (4), and(5) of the National Labor Relations Act (the Act) by thealleged discriminatory treatment and discharge of a reg-istered nurse and by assigning her duties to individualsnot represented by Local 144, Hotel, Hospital, NursingHome and Allied Services Union, Service EmployeesInternational Union, AFL-CIO (the Union) without bar-gaining thereonThe hearing was held in Brooklyn, New York, onFebruary 15, 1989 On the entire record, including myobservation of the demeanor of the witnesses, and afterdue consideration of the briefs filed by counsel for Gen-eral Counsel, the Union, and Respondent, I make the fol-lowingFINDINGS OF FACTI JURISDICTION AND STATUS OF THE UNIONRespondent is a copartnership which operates a skillednursing home facility in the Borough of Queens, NewYork City, and which, in its annual revenues and inter-state purchases, meets the Board's standard for assertingjurisdiction over nursing homesThe Union is a labor organization as defined in theActII THE ALLEGED UNFAIR LABOR PRACTICESA History of Collective BargainingThe Union has, since 1970, represented a unit of allnonsupervisory registered nurses employed by Respond-ent That unit is covered by a collective-bargainingagreement effective from Apnl 1, 1978, until March 31,1990In Case 29-UC-249, Respondent had petitioned forclanfication of that unit, seeking to exclude therefrom, as297 NLRB No 5 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsupervisors two of its registered nurses and a third onthe ground that she was a managerial employee Thatthird registered nurse is Judith Marcel, the employeewho is alleged in the instant cases as having been discnminatonly harassed and discharged after the decision inCase 29-UC-249 had issued In that decision Respondent s petition was granted in all respects except as toMarcel She held the position of utilization control coordmator In the unit clanfication decision it had been determmed that she was not a managerial employee andthat there was no basis to exclude her from the nursingunit Accordingly the petition in Case 29-UC-249 wasdismissed insofar as it sought to exclude the classifiestion utilization control coordinator from the contractualunit covering Respondent s registered nurses The decimon in that case issued on December 27, 1987 Respondent did not request review thereofThe alleged violations in the instant cases accordingto the consolidated complaint, took place in January1988 and in the succeeding months All dates are for1988 unless stated otherwiseB Marcel s Employment HistoryJudith Marcel began working for Respondent in 1969and in her first several years with Respondent held vanous positions including charge nurse RN supervisorand DMS 1 night coordinator In about 1975 she servedas the utilization review and patient review instrument(URPRI) coordinator She worked in that capacity 3days a week for 13 years Her responsibility as URPRIcoordinator was to prepare for each of the 200 patientsat Respondent s facility medical and emotional evaluations which were used in order that Respondent mightobtain, from the State of New York reimbursement ofits costs in caring for those patients Marcel performedno patient care duties rather she monitored the condition of each patient by her contacts with RN supervisorsand staff personnel by reviewing patient charts and byspeaking with the patients and their familiesC The Alleged Unfair Labor Practices1 Evidence offered in General Counsel s case inbriefMarcel testified without contradiction as to an meident that took place on January 5 She received a telephone call that day at Respondent s facility from alawyer representing the Union He told her that theBoard had decided in the UC case discussed above thatshe was still in the Union She responded to that statement by repeating it, saying that she was still in theUnion Respondent s administrator Phyllis Schindleroverheard that remark and interjected, No, you re notShortly afterwards Respondent posted a work schedule for the nurses It listed Marcel as an RN supervisorPreviously the nursing schedules listed her as URPRIcoordinator On an afternoon after the revised schedulehad been posted Respondent s director of nursing services (DNS) Joan Wilson told Marcel that she was toremain on duty because an RN supervisor on the eveningshift would not be in because of illness Wilson toldMarcel that she was wonderful with the patients and wasan excellent supervisor Marcel answered that she wasnot a supervisor and that she was the UR coordinatorWilson instructed her to come with her to her office andalso called the RN supervisors to her office She askedfor a volunteer to cover the evening shift and stated thatif none volunteered she would direct one of the groupincluding Marcel to stay The matter was resolved whenone of the RN supervisors volunteered to stayFor years past and up to then a registered nurse hadassisted Marcel in patient evaluations Marcel, as notedabove worked 3 days a week her assistant did evalualions on the other 2 days In the same week that the revised schedule was posted DNS Wilson informedMarcel that she no longer needed an assistant Wilson reduced the assistant s schedule first to 1 day a week andthen to noneOn the morning of February 18 the night supervisorinformed Marcel that there was a note in the supervisor slog from DNS Wilson which stated that Marcel was tobe a supervisor that day Marcel burst into tears, sayingshe was swamped with UR work The desk supervisorcalled in an RN supervisor to cover the assignmentDNS Wilson then came to Marcel and asked her howdare she disobey her order Marcel said she was the URcoordinator and still in the Union Wilson told her thatshe was her boss and that she is to listen to her Marcelinsisted that she was not a supervisorThroughout that entire day, Wilson followed Marcelordering her to count everything she did and lookingat every single report that Marcel filled out Respondent s administrator Schindler called Marcel to her officeand asked why she had disobeyed Wilson Schindler thenhanded Marcel notes from the State of New York concerrung patient evaluation forms (PRIs) that Marcel hadprepared Schindler told her that there were mistakes onher PRIs and asked Marcel what she intended to doabout them Marcel reviewed the papers and observedthat the mistakes had to do with typographical errorswhich had nothing to do with her own performanceThere was no further discussion of that subjectI credit Marcel s testimony as set out above It is essentially uncontradicted I also credit her account as tothe followingIn early January, Schindler told her that the State ofNew York had a new requirement which called for Respondent to perform quality assurance functionsSchindler stated that she herself did not know anythingabout those functions and that she and Marcel couldlearn them togetherOn March 15 Marcel was told by Schindler that herduties as URPRI coordinator and her quality assuranceduties were going to be performed by somebody whowas being hired and that Marcel s position was termmated because Schindler wanted to sweep the slate cleanSchindler then asked her to be a supervisor Marcel refused saying that Schindler was terminating her andforcing her resignationAs developed later in the record before me Marcel sduties as URPRI coordinator and the related quality assurance functions she performed were after March 15spread among RN supervisors until about April 1 when LONG ISLAND NURSING HOME49Respondent retained an "outside consultant" who , hasperformed them sinceMarcel kept the Union's business representative, JoanCutright, aware of the foregoing developments as theyoccurred Cutnght first, spoke with Schindler in Januaryabout Marcel's complaint Schindler told her then thatRespondent was "out of standards," a reference to Re-spondent's having failed to pass the inspection of its facil-ity conducted in 1987 by the State of New YorkSchindler further told Cutnght in that discussion thatRespondent needed a "five day person" to do Marcel'sjob because it was "out of standards"Cutnght testified that she had many discussions inearly 1988 with Schindler concerning Marcel, all ofwhich were initiated by her, Cutnght In those discus-sions, Schindler told Cutnght that DNS Wilson hadfound that Marcel did not function at the level Wilsondesired, that Wilson was starting to make a transition,and that Wilson believed that Marcel could not fit thattransition Schindler also told Cutnght that the only waythat Marcel's problem can be resolved would be to haveMarcel accept a position as RN supervisor2 Respondent's defensesRespondent asserted at the hearing that it had assignedMarcel's duties to an outside consultant, not for discrimi-natory reasons, but because it had to take drastic steps toget its facility into compliance with Department ofHealth standards and because Marcel's performance asutilization review coordinator was inadequate Further,Respondent asserted that the Union never sought to bar-gain as to the elimination of Marcel's positionRespondent's administrator, Schindler, testified in sup-port of those contentions The evidence proffered as toRespondent's not being in compliance with Departmentof Health standards is not in dispute It shows that in1986 and 1987 Respondent failed to pass inspections Thedeficiencies on which those failures were based hadnothing to do with the evaluations performed by MarcelRather, they had to do with failures in providing for par-ticular patient needs, e g, a citation that each residentdoes not receive assistance as needed to ensure good skincareAt the hearing, Schindler testified, in substance, thatMarcel was responsible for one deficiency cited by theDepartment of Health Its report noted that "initial as-sessments are inconsistent with patients status"Schindler's testimony suggested that that referred to defi-cient PRIs prepared by Marcel However, there was across-reference in the Department of Health reportwhich disclosed that that citation pertained in particularto the fact that LPNs were performing RN functions Iam unable to see how that reflects on Marcel's perform-ance as URPRI coordinator More significantly, the evi-dence that Marcel was given quality assurance duties inearly 1988 tends to belie Respondent's contention thatMarcel's work was inadequate The record indicates thatquality assurance and PRI work both require essentiallythe same skills•the ability to identify and evaluate pa-tients' physical and emotional needsThere were other aspects of Schmdler's account whichdid not impress me Thus, her assertion that Marcel'sperformance was inadequate was conclusory Also, shereferred to Marcel as "bright intelligent" and it ap-pears unlikely that a nurse with those attributes and whohas been doing a job for at least 13 years can be sudden-ly found to have been performing it inadequately Whenthose considerations are coupled with the fact thatMarcel had never been told her work was deficient inany material aspect and with the further fact that Re-spondent could point to no particular asserted deficiencyin her work, it is far more likely that Marcel was doingan acceptable job as URPRI coordinatorSchindler alluded, on one point, to a concept of the"case mix index" and indicated, in connection with thatniatter, that Marcel was not setting forth in her patientevaluation all the needs of the patients and that, as a con-sequence, Respondent was not able to bill the State ofNew York for all the services It provided In substance,that testimony is but a restatement of Respondent's con-tention that Marcel's evaluations were inadequate and Ifind that the evidence Respondent offered thereon to beunconvincing Schindler testified that since the outsideconsultant began to do evaluations in April Respondentreceived $250,000 to $300,000 a year more in reimburse-ment from the State She based that estimate on herstatement that each decimal point in the case mix index isequivalent to about "43 cents a patient day" and on hertestimony that in May the case mix index went up 8cents Counsel for the General Counsel has calculated inhis brief that, based on the fact that there are 200 beds atRespondent's facility and on a projection of the 8-centincrease throughout the year, the total dollar increase for1988 would be $31,390 and not a quarter of a milliondollars The short answer to this mathematical contro-versy is that Respondent's evidence is conclusory, unsup-ported by any documentation, and thus unpersuasiveRespondent, as noted, contended that the Union neverrequested bargaining respecting the elimination of Mar-cel's duties from the scope of unit work There is no fac-tual dispute as to the conversations between Schindlerand CutnghtAt one point during the presentation of Respondent'scase, Respondent referred to Marcel as the "Quality As-surance Director" Schindler testified that she toldCutnght in early 1988 that that was a management posi-tion However, Marcel's testimony is uncontrovertedthat when Schindler first referred to her as quality assur-ance director, Director of Nursing Services Wilsonthreatened to quit unless that title was withdrawnThereafter, Marcel was referred to as URPRI coordina-tor (QA coordinator) Her duties in quality assurance areanalogous to those of a quality control inspector, in anyevent, there is no showing that would warrant her re-moval from the bargaining unit as a managerial or super-visory employee3 AnalysisThe record clearly establishes that Respondentrlavingfailed to persuade the Board via its unit clarification peti-tion to remove the utilization control coordinator fromthe unit of nurses at its facility, decided to remove thefunctions of that position outside the scope of unit work 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwithout having discussed the matter with the Union, thatit transferred those duties in mid March to supervisorypersonnel and then on about April to a subcontractorThe work itself is unchanged The evidence is clear toothat Marcel was relieved of her job and offered in itsstead a position as supervisory RN one which would require her to cease supporting the Union There is alsothe uncontroverted evidence that Marcel, in that January March interval was at times subjected to criticismand some harassment because she refused to accede toRespondent s demands that she accept a nonunit positionFinally, I note that Respondent s defenses were not supported by any persuasive evidenceThe issue for consideration then is whether, from theforegoing General Counsel has shown that Respondenthas violated Section 8(a)(1) (3) (4), and (5) of the Actas alleged in the consolidated complaintAs there was no change in the basic duties performedby Marcel, insofar as they were performed first by supervisors upon the termination of her employment asURPRI coordinator in mid March and later by an outside consultant as the matter as to the scope of herduties was one peculiarly suitable for resolution throughcollective bargaining and as Respondent always presented its decision to the Union as a fait accompli which wasunalterable, I find consistent with Board precedent, thatRespondent has unlawfully failed to bargain collectivelywith the Union by having relieved Marcel of all herduties as URPRI coordinator on March 15 and therebyterminating her employment with it as employee in itsnursing unit In that regard, see Collateral Control Corp288 NLRB 308 (1988) More significantly Section 8(d)of the Act expressly prohibits a party to a collective bargaining agreement from unilaterally modifying it duringits term Also the Union never consented to the elimination of Marcel s job from the scope of unit work In thatregard, see Howard Electrical & Mechanical 293 NLRB472 (1989) Respondent s brief states that the Unionnever requested to bargain as to Respondent s stated decision to remove Marcel s job from the unit In view ofmy findings above, any such request would have beenfutile as the evidence disclosed that Respondent had aprofound disregard for the Board s unit determinationAgain I note that it is not the Union s obligation to pressfor bargaining as to Respondent s unilateral act especially where the matter involves a nonmandatory subject ofbargaining Lastly I note that Respondent does notassert that that Union has waived its rights respecting theunilateral elimination of Marcel s job from the scope ofunit work Had it raised that contention I would rejectit in the absence of any clear evidence thereonThe evidence also is clear that from the timeSchindler stated forcefully to Marcel that she was nolonger a unit employee Marcel was subjected to pressure in order to sever from the nursing unit representedby the Union Ultimately Respondent effected her termination as a unit employee General Counsel made out aclear prima facie showing that Marcel was discharged byRespondent from her job as URPRI coordinator in matenal part because she wanted to remain represented bythe Union The burden then devolved upon Respondentunder Wright Line 251 NLRB 1083 (1980), to establishthat it would have nevertheless terminated her employment as a unit employee absent her having supportedthe Union For the reasons set out above I find that Respondent has not met that burden and therefore I findthat Respondent discharged Marcel because she contmued to support the UnionAlso as found above, Respondent s DNS had subjectedMarcel to closer supervision and its administrator hadimpliedly warned her about mistakes in PRIs purportedly attributable to her I find that in context, those aclions were retaliations for her refusal to accept a supervisory position and her insisting instead that she remain amember of the Union By those actions Respondent unlawfully discriminated against her in her employment because of her support of the Union In that regard seeEinhorn Enterprises 279 NLRB 576 (1986)The consolidated complaint also alleges that Respondent harassed, discharged and otherwise discriminatedagainst Marcel because Marcel occupied the utilizationcontrol coordinator position which Respondent unsuccessfully had sought to exclude from the nursing unit inthe unit clarification case discussed above The only dement supporting that allegation is the timing of the harassment relative to the issuance of the decision in the UCcase and that is insufficient to sustain the allegation CfViracon Inc v NLRB 736 F 2d 1188 (7th Cir 1984)CONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(2) (6) and (7) of theAct2 The Union is a labor organization as defined in Section 2(5) of the Act3 Respondent has engaged in unfair labor practicesproscribed by Section 8(a)(1) and (3) of the Act byhaving(a)Harassed its employee Judith Marcel, in subjectingher to closer supervision in accusing her of disobeyingorders that she perform supervisory duties and in criticizing her work performance all in order to discourageher from supporting the Union s position that the job sheperformed was and is one within the scope of the collective bargaining unit the Union represents(b)Discharged Judith Marcel because she supportedthe Union s position as aforesaid4 Respondent has engaged in unfair labor practicesproscribed by Section 8(a)(1) and (5) of the Act byhaving failed and refused to bargain collectively with theUnion as the exclusive representative of the unit described in paragraph 5, below by unilaterally and without bargaining relieving Judith Marcel of all her dutiesas utilization control coordinator and by thereafter assigning those duties to supervisory personnel and to asubcontractor and by thereby causing her employment asa bargaining unit member to be terminated5 The unit described below is appropriate for purposes of collective bargainingAll registered nurses employed by Long IslandNursing Home at its Flushing facility, excluding allother employees guards the Director of Nursing LONG ISLAND NURSING HOME,51services, the Housekeeping Department supervisor,Nursing supervisors and all other supervisors as de-fined in the Act6 Respondent did not engage in any unfair labor prac-tices proscribed by Section 8(a)(4) of the ActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theActHaving found that Respondent unlawfully dischargedJudith Marcel, I shall direct that Respondent offer herfull and immediate reinstatement to her position as utili-zation control coordinator without prejudice to her se-niority or other nghts and privileges and that it make herwhole for any loss of earnings and other benefits she suf-fered by reason of her unlawful discharge, such loss tobe computed in accordance with the formula set forth inF W Woolworth Co, 90 NLRB 298 (1950), with interestthereon in accordance with the principles set out in NewHorizons for the Retarded, 283 NLRB 1173 (1987)On these findings of fact and conclusions of law andon the entire record, I Issue the following recommend-ed'ORDERThe Respondent, Long Island Nursing Home, Flush-ing, New York, its partners, officers, agents, successors,and assigns, shall1 Cease and desist from(a)Subjecting employees to closer supervision, criticiz-ing their work performance, charging them with dis-obeying orders, or otherwise harassing them in order todiscourage them from supporting or assisting Local 144,Hotel, Hospital, Nursing Home and Allied ServicesUnion, Service Employees International Union, AFL-CIO (the Union)(b)Discharging any employee for having supported orassisted the Union(c)Refusing to bargain collectively with the Union asthe exclusive representative of its nonsupervisory regis-tered nurses by unilaterally, and without bargaining, as-signing the duties of the utilization control coordinatorto supervisors or subcontractors or by terminating theemployment of its utilization control coordinator(d)In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a) In accordance with the manner provided for in theremedy section, above, offer Judith Marcel full and im-mediate reinstatement to her job as utilization control co-, If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesordinator and make her whole for any lost earnings andother benefits she may have suffered as a result of herunlawful discharge(b)Notify the Union in writing that it will bargain col-lectively with it as the exclusive representative of all em-ployees in the unit found appropriate above, includingparticularly the utilization control coordinator(c)Remove from its files any reference to the unlawfuldischarge of Judith Marcel and notify her in writing thatthis has been done and that her discharge will not beused against her in any way(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(e)Post at its Flushing, New York facility copies ofthe attached notice marked "Appendix "2 Copies of thenotice, on forms provided by the Regional Director forRegion 29, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER ORDERED that the complaint allegationthat Respondent violated Section 8(a)(4) of the Act isdismissed2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT subject our employees to closer super-vision, criticize their work performance, charge themwith disobeying orders or otherwise harassing them inorder to discourage them from supporting or assistingLocal 144, Hotel, Hospital, Nursing Home and AlliedServices Union, Service Employees International Union,AFL-CIOWE WILL NOT discharge any employee because he orshe supported or assisted the Union 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT, without bargaining collectively withthe Union as the exclusive representative of nonsupervisory registered nurses assign the duties of the utilizationcontrol coordinator to individuals not represented by theUnionWE WILL NOT in any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL offer Judith Marcel her job back as utilizanon control coordinator and make her whole with interest, for all earnings and other benefits she lost as a resultof our having unlawfully discharged herWE WILL notify the Union in writing that we will bargain collectively with it as the exclusive representative ofall our nonsupervisory registered nurses including particularly the utilization control coordinatorWE WILL remove from our files any reference toJudith Marcel s unlawful discharge and WE WILL notifyher in writing that this has been done and that her discharge will not be used against her in any wayLONG ISLAND NURSING HOME